Citation Nr: 0004163	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-05 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus.

2.  Entitlement to the assignment of a disability evaluation 
in excess of 50 percent for post-traumatic stress disorder 
(PTSD) between August 8, 1996, and April 10, 1998. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and October 1996 rating 
decisions by the Muskogee, Oklahoma, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

By rating decision in January 1996, the RO denied entitlement 
to service connection for systemic lupus erythematosus.  A 
notice of disagreement was received in September 1996, a 
statement of the case was issued in March 1998, and a 
substantive appeal was received in April 1998. 

The appeal also arises from an October 1996 rating 
determination which established entitlement to service 
connection for PTSD, assigning a 30 percent disabling 
effective from August 8, 1996.  A notice of disagreement was 
received in November 1996, a statement of the case was issued 
in December 1996, and a substantive appeal was received in 
April 1997.  By rating decision in December 1997, the PTSD 
disability evaluation was increased to a 50 percent rating, 
effective from August 8, 1996.  A February 1999 rating 
increased the evaluation for PTSD to 100 percent disabling, 
effective from April 10, 1998.  However, the last increase 
subsequent to the initial rating action did not constitute a 
full grant of the benefit sought, and the increased 
evaluation issue for the period between August 8, 1996, and 
April 10, 1998, remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  The claims file includes a medical diagnosis of systemic 
lupus erythematosus, competent evidence of incurrence, and 
medical evidence of a link to the veteran's military service. 

2.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
service-connected PTSD was manifested by symptomatology 
resulting in virtual isolation in the community and rendered 
him demonstrably unable to obtain or retain employment during 
the period from August 8, 1996, to April 10, 1998.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for lupus erythematosus is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991). 

2.  The criteria for entitlement to a 100 percent evaluation 
for the veteran's PTSD during the period from August 8, 1996, 
to April 10, 1998, have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Systemic Lupus Erythematosus

The first issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as systemic 
lupus erythematosus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The Board observes that the RO has implicitly found the claim 
to be well-grounded and has denied on the merits, finding 
that the preponderance of the evidence is against the 
veteran's claim.  The Board agrees that the claim is well-
grounded.  In a March 1996 letter, an individual who 
described herself as a nurse stated that the veteran was a 
patient of her husband (a doctor) from 1969 to 1984 and 
suffered from various symptoms, including fatigue, joint pain 
and muscle pain.  In correspondence dated in August 1996, the 
veteran's physician, D. Richard Ishmael, M.D., reported that 
the symptoms described by the nurse represented the onset of 
the veteran's systemic lupus erythematosus, and most probably 
were manifested within a year after the veteran's release 
from military service.  For well-grounded purposes, the above 
evidence is presumed to be true.  Accordingly, the claim is 
well-grounded.  

With a well-grounded claim arises the statutory duty to 
assist the veteran.  38 U.S.C.A. § 5107(a).  However, after 
reviewing the record, the Board is unable to find that the 
duty to assist the veteran has been met with regard to this 
issue.  Accordingly, additional action is required as more 
particularly set forth in the remand portion of this 
decision. 

PTSD

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  With regard 
to this issue, the Board notes several VA examinations as 
well as private medical reports.  The Board finds that all 
relevant facts pertinent to this issue have been properly and 
sufficiently developed and that the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) has been met. 

The veteran's initial claim of entitlement to service 
connection for PTSD, from which this appeal arises, was 
received on August 8, 1996.  During the pendency of the 
veteran's appeal, the rating criteria for this code section 
were changed effective November 7, 1996.  See, Schedule for 
Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 
(1996) (now codified at 38 C.F.R. § 4.130).  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") has held in Karnas v. Derwinski, 1 Vet. App. 308 
(1991), that, when the law or regulations change after a 
claim has been filed but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  
Therefore, the version of the criteria more favorable to the 
veteran should be applied.  

Under the former diagnostic criteria, Diagnostic Code 9411 
provided that a 50 percent is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
though or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (before November 7, 1996).  

The new rating criteria provide that a 50 percent rating will 
be assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long- and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing or maintaining effective work and social 
relationships).  A 70 percent evaluation will be assigned 
where there is occupational and social impairment with 
deficiencies in most areas, such as school, work, family 
relations, judgment, thinking, mood, due to such symptoms as:  
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is a total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130 Part 4, Diagnostic Code 9411 
(effective November 7, 1996).

As a result of the rating decisions summarized in the 
introduction, the veteran's PTSD disability has been rated as 
50 percent disabling from August 8, 1996, and as 100 percent 
disabling from April 10, 1998.  Accordingly, the only 
question for consideration is whether a rating in excess of 
50 percent is warranted during the period between August 8, 
1996, and April 10, 1998.  After reviewing the totality of 
the evidence, the Board believes that a reasonable doubt 
exists as to whether a 100 percent rating is warranted during 
this period.  

On VA examination in September 1996, violent outbursts, 
suicidal thoughts and social impairment were documented, 
although the veteran was reported to be oriented with good 
judgment in the sense that he tried to avoid situations which 
might cause such outbursts. The veteran's PTSD was described 
by the examiner as moderate to severe.  His Global Assessment 
of Functioning (GAF) score was reported as 51. 

Information from a lay witness in December 1996 was to the 
effect that the veteran spent his time behind a locked gate 
and that he couldn't go anywhere where there were crowds.  
She reported that he spent his time in the "woods completely 
camouflaged" and liked it when people would walk by without 
knowing he was there.  

A September 1997 letter from Gary C. McAtee, M.S., ICADC LPC, 
reported that the veteran was receiving treatment for PTSD.  
It was noted that the veteran attended medication clinic as 
well as veteran's group counseling.  It was felt that the 
severity of his condition would not allow him to compete in 
an open workplace and that the veteran was totally disabled 
due to PTSD. 

The veteran was afforded another VA psychiatric examination 
in November 1997.  The veteran reported shooting at some 
people who came on his property.  The police were called but 
he was not arrested.  The veteran reported that his 
medications were not helping him.  He reported continuous 
nightmares about faceless people.  The family on his mother's 
side had a restraining order on him.  He lived by himself on 
his brother's land.  The examiner reported that the veteran 
had no social life, was estranged from people and had no 
friends.  He was reported as living in the woods with his 
machine gun.  The examiner reported that the veteran had some 
other restraining orders against him.  The veteran's affect 
was labile, and his mood was irritable.  He reported 
flashbacks and intrusive thoughts about Vietnam.  He had good 
insight into his problem but poor judgment.  Diagnosis was 
PTSD moderate to severe and dysthymic disorder.  The current 
GAF was reported as around 50.  

In January 1998, Mr. McAtee, of a counseling service reported 
that the veteran was unable to compete in the employment 
market and was 100 percent disabled due to PTSD.  On April 
10, 1998, James B. Shackelford, M.D., of the same counseling 
service provided correspondence to the effect that the 
veteran experienced difficulty controlling his temper, and it 
was felt that the veteran was 100 percent disabled due to his 
PTSD.  

While certain symptoms may not have been as severe prior to 
April 10, 1998, as they clearly were after that date, the 
Board believes that the evidence nevertheless suggests that 
the veteran was unable to obtain and maintain employment due 
to his PTSD between August 8, 1996, and April 10, 1990.  
Under the pre-November 7, 1996, rating criteria, such a 
finding warrants assignment of a 100 percent rating.  After 
considering the frequency, severity and duration of the 
veteran's psychiatric symptoms and resolving all reasonable 
doubt in his favor, the Board finds that the criteria for a 
100 percent rating have been met between August 8, 1996, and 
April 10, 1998.  38 U.S.C.A. § 5107(b).


ORDER

The veteran's claim of entitlement to service connection for 
systemic lupus erythematosus is well-grounded.  Entitlement 
to a 100 percent schedular evaluation for PTSD during the 
period from August 8, 1996, to April 10, 1998, is warranted.  
To this extent, the appeal is granted.


REMAND

Although certain private medical reports suggest that the 
veteran has systemic lupus erythematosus, other records raise 
a question as to the nature of the veteran's symptoms.  The 
Board notes that VA examination in December 1995 appears to 
have found no medical basis to confirm such a diagnosis.  It 
appears that a follow-up ANA test was to be accomplished, but 
the results are not of record.  

In view of the overall record, the Board believes that this 
issue involves matters of medical complexity and that further 
development is necessary to allow for equitable review of the 
veteran's claim.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions: development:  

1.  The RO should contact Ms. [redacted] 
[redacted] ([redacted], [redacted], 
[redacted]) and request copies of the 
letters from 1970 on that she referred to 
in her March 20, 1996, letter.  The RO 
should also contact D. Richard Ishmael, 
M.D. and request him to furnish the basis 
for his medical opinion that the veteran 
currently suffers from systemic lupus 
erythematosus as well as a detailed basis 
for his conclusion that such condition 
was manifested within a year after the 
veteran's release from service.  

2.  The veteran should be afforded a 
special VA medical examination for the 
purpose of ascertaining if he suffers 
from systemic lupus erythematosus and, if 
so, to determine its relationship, if 
any, to service.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination, and any indicated 
special tests or studies should be 
accomplished.  If a medical diagnosis of 
systemic lupus erythematosus is 
warranted, the examiner should offer an 
opinion (after reviewing the service 
medical records and the post-service 
medical statements and records) as to 
whether it is at least as likely as not 
that such disorder was manifested during 
service or within one year of discharge 
from service.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and determine whether the veteran's claim 
can be granted.  If the determination 
remains adverse to the veteran, then the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose this remand is to assist the veteran and to 
ensure a proper record for appellate review.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



